         Case 6:21-cr-10069-JWB Document 1 Filed 09/08/21 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                                 District of Kansas
                                   (Wichita Docket)

UNITED STATES OF AMERICA,

                           Plaintiff,

             v.                                 CASE NO. 6:21-cr-10069-JWB

PETER OLSEN,

                           Defendant.




                                 INDICTMENT

      THE GRAND JURY CHARGES:

                                        COUNT 1

                  POSSESSION OF A FIREARM BY A CONVICTED FELON
                              [TITLE 18 U.S.C. § 922(g)(1)]

      On or about April 21, 2021, in the District of Kansas, the defendant,

                                   PETER OLSEN,

knowing he was previously convicted of a crime punishable by imprisonment for a term

exceeding one year (a felony), did knowingly and unlawfully possess, in and affecting

commerce, a firearm which was not produced in the state of Kansas and had been shipped

and transported in interstate commerce.

      In violation of Title 18, United States Code, Section 922(g)(1).

                                            1
            Case 6:21-cr-10069-JWB Document 1 Filed 09/08/21 Page 2 of 4




                                FORFEITURE NOTICE

       1.      The allegations contained in Count 1 of this Indictment are hereby

realleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

Title 18, United States Code, Section 924(d) and Title 28, United States Code 2461.

       2.      Upon conviction of the offense set forth in Count 1 of this Indictment, the

defendant, shall forfeit to the United States pursuant to Title 18, United States Code,

Section 924(d), and Title 28, United States Code, Section 2461(c), any firearms or

ammunition involved in the commission of the offense, including, but not limited to:

               A.     HS Produkt, model XD mod.2, 9x19 caliber pistol, bearing serial
                      number GM980678
               B.     Ammunition.


       All pursuant to Title 18, United States Code, Section 924(d), and Title 28, United

States Code, Section 2461(c).



                                           A TRUE BILL.


September 8, 2021                          s/Foreperson                x
DATE                                       FOREPERSON OF THE GRAND JURY




                                              2
         Case 6:21-cr-10069-JWB Document 1 Filed 09/08/21 Page 3 of 4




DUSTON J. SLINKARD
ACTING UNITED STATES ATTORNEY

By: /s/ Molly M. Gordon
MOLLY M. GORDON
Assistant United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
Ph: (316) 269-6481
Fax: (316) 269-6484
Email: molly.gordon@usdoj.gov
Ks. S. Ct. No. 23134



      IT IS REQUESTED THAT THE TRIAL BE HELD IN WICHITA, KANSAS




                                      3
        Case 6:21-cr-10069-JWB Document 1 Filed 09/08/21 Page 4 of 4




                                   PENALTIES


Count 1 [Felon in Possession of Firearm]

   • Punishable by a term of imprisonment of not more than ten (10) years. 18 U.S.C.
     § 924(a)(2).

   • A term of supervised release of not more than three (3) years. 18 U.S.C. §
     3583(b)(2).

   • A fine not to exceed $250,000. 18 U.S.C. § 3571(b)(3).

   • A mandatory special assessment of $100.00. 18 U.S.C. § 3013(a)(2)(A).

   • Forfeiture.




                                          4
